Citation Nr: 0810569	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1971.  
He was the recipient of the Combat Infantry Badge and the 
Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation, effective April 15, 2005.  



FINDINGS OF FACT

1.  From April 15, 2005, to August 30, 2006, the veteran's 
PTSD caused occupational and social impairment with symptoms 
equivalent to reduced reliability and productivity due to 
such symptoms as: flattened affect; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

2.  From August 30, 2006, the veteran's PTSD has caused 
deficiencies in most of the areas of family relations, 
judgment, thinking and mood without total occupational and 
social impairment.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for PTSD were 
met from April 15, 2005, to August 30, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for a 70 percent evaluation for PTSD have 
been met from August 30, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 
9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  

The veteran was afforded a VA examination.  As discussed 
below, a private examination reported more severe disability 
than was documented on earlier VA examination.  The veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The private 
examination, however, provided sufficient findings to rate 
the veteran's disability without the need to remand the case 
for a new examination.  Based upon the foregoing, no further 
action is necessary to assist the veteran in substantiating 
the claim.

PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 10 percent disability 
evaluation should be assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by medication. 

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

At the time of a May 2005 VA examination, the veteran 
reported difficulty with recollections, nightmares, and 
survivor guilt for most of his life.  He had not done much 
about this and kept things contained; however, his symptoms 
increased with the onset of the Gulf War.  His symptoms were 
now causing significant subjective distress.  He did not like 
to think or talk about the war or to have contact with those 
with whom he had served.  

The veteran worked at night because he preferred to be alone.  
He avoided crowds and did not consider himself a people 
person.  He was perfectly content to be alone and did not 
like to share his feelings with others.  He noted being 
unable to stay asleep and stated that he slept no more than 4 
hours at a time.  There was some mild improvement with 
medication.  He dreamed about the war once a week and had 
night sweats.  

His wife indicated that he had restless sleep.  He avoided 
watching television when the war was on and did not watch any 
war stories.  The veteran had worked as a security guard at 
the post office for the past 33 years.  He was due to retire 
in July 2005.  The veteran liked working at night because he 
was alone and did not have to interact with others.  He lived 
with his wife and younger son.  He spent time around the 
house dealing with his grandchildren and visiting his father.  
The veteran had been married since 1975.  

Mental status examination revealed that the veteran was 
oriented in all three spheres.  He was in good contact with 
reality and showed no signs or symptoms of psychosis.  He 
spoke in normal tones, rhythms, and rates.  His conversation 
was relevant, coherent, goal directed, and organized.  His 
mood was generally euthymic, though he appeared to be mildly 
anxious at the time of the interview as result of having to 
talk about Vietnam and his feelings.  He reported that his 
symptoms had gotten worse since he started treatment.  His 
affect was slightly sluggish and unresponsive but not 
flattened or blunted.  

The examiner stated that overall, the veteran's symptoms 
suggested mild PTSD and a general ability to avoid subjective 
distress or major impairments much of the time, though less 
successfully since the start of the Gulf War.  Memory and 
intelligence appeared to be intact and of average capacity.  
There were no indications of impairment in insight or 
judgement with regard to normal every day affairs.  He 
assigned a GAF score of 65.  

The examiner concluded that the current psychological 
evaluation showed evidence of mild PTSD, which had increased 
since the onset of the Gulf War.  It was noted to only cause 
mild impediments in social and psychological/emotional 
functioning with concomitantly mild impairments in 
occupational adaptability.  The veteran stated that he had 
been working at night for more than 30 years and that this 
had been conducive to his tendency to be somewhat withdrawn 
and avoidant of expressing his feelings.  The veteran was 
found to be competent to handle his own funds and to make 
decisions in his own best interests.  

VA treatment records obtained in conjunction with the 
veteran's claim reveal that at an April 2005 evaluation, the 
veteran reported dreams and nightmares once a week.  He 
stated that he thrashed around and was a light sleeper.  He 
also reported having had suicidal thoughts.  His thought 
processes were generally logical and sequential with no 
evidence of a psychotic process.  There were no 
hallucinations or delusions.  The veteran indicated that he 
had no repetitive or obsessive behaviors.  He stated he was 
always checking the neighborhood and indicated that his wife 
called him the neighborhood sheriff.  There were no somatic 
complaints.  The veteran indicated that he did not socialize 
with anyone but his brother and he reported a great deal of 
social anxiety.  Insight and judgment were described as fair.  

The veteran was currently on leave from work and was noted to 
be retiring on July 1st.  He had worked up until one month 
ago.  He stated that he kept busy around the house and worked 
in the yard.  He saw his grandchildren and visited his father 
to help him out.  He stated he had no problems with 
activities of daily living.  The diagnosis was PTSD, mild to 
moderate.  The GAF was 65, which was noted to indicate mild 
symptoms or mild impairment in social and occupational 
function.  

At the time of a May 20, 2005, VA individual therapy session, 
the veteran was noted to have mild PTSD secondary to Vietnam 
combat.  A GAF score of 60 was assigned.  At a June 2005 
outpatient visit, the veteran was again found to have mild 
PTSD; however, a GAF score of 60 was again assigned.  

At the time of a June 12, 2005, visit, the veteran was noted 
to be alert and oriented.  His speech was goal directed and 
there was no rapid or pressured speech.  He was friendly and 
cooperative and grooming and hygiene were good.  There was no 
psychosis or agitation.  His mood was dysphoric and there 
were no suicidal or homicidal ideations.  The veteran had no 
death wishes and moderate anxiety.  His appetite was good and 
his energy was average.  He denied any problems with memory 
or concentration.  The veteran had daily intrusive thoughts 
of combat, survivor guilt, nightmares of land mine 
explosions, and odors triggering thoughts and feelings of 
trauma.  The examiner diagnosed PTSD and assigned a GAF of 
60.  

A GAF score of 60 was again assigned at the time of a June 
24, 2005, VA outpatient therapy visit.  

In August 2005, the veteran was again diagnosed as having 
PTSD and a GAF score of 65 was assigned.  In November 2005, 
the veteran reported that the holiday time was the 
anniversary of his PTSD military experiences.  He had 
experienced three severe nightmares in the past month.  The 
veteran reported terrifying recurring nightmares.  He would 
awaken terrified after his dreams and could not return to 
sleep.  His mood was average to slightly below average.  The 
veteran had no suicidal or homicidal ideation or death 
wishes.  Anxiety symptoms were described as moderate.  The 
veteran continued to have intrusive thoughts and continued to 
reduce his TV time and reading of the paper.  He was getting 
along with his wife and family.  He frequently visited his 
father.  A diagnosis of chromic PTSD was rendered with the 
examiner assigning a GAF score of 61.  

In December 2005, January 2006, March 2006, and June 2006, 
the veteran found to have PTSD with GAF scores of 60 being 
assigned.  In June 2006, the veteran was assigned a GAF score 
of 56.  At the time of a July 2006 followup visit, the 
veteran was noted to have been involved in a confrontation 
with a family member who had been drinking at a picnic.  A 
diagnosis of PTSD was rendered with a GAF score of 57 being 
assigned at that time.  

On August 30, 2006, the veteran underwent an evaluation by P. 
Saxman, Ph. D., a private psychologist.  Dr. Saxman indicated 
that the veteran always avoided crowds and that his 
employment as a security had been at night to avoid contact 
with people.  He noted that the veteran had been isolated 
since his Vietnam experience.  He was detached from others 
and would get angry and irritable.  He also had trouble 
sleeping and poor concentration.  He was distractible.  

The veteran avoided being around family gatherings.  He noted 
that his wife mostly raised the children as he did not want 
to be around.  The veteran stated that he did not feel safe 
driving and did not like noises.  He indicated that he was 
not able to sleep for two days before or after VA therapy 
sessions.  He was becoming so upset by these sessions that he 
decided to discontinue therapy.  

He noted that the veteran seemed to have a dissociative 
quality to his Vietnam experiences.  He seemed to have 
blocked or split them off.  Talking about them was very 
threatening to him.  He feared more severe mental illness if 
he went in that direction.  When he became anxious he did not 
sleep and was irritable and angry.  He had poor concentration 
and became very tired.  He had muscle tension and was 
restless and agitated.  He had trouble finding the office for 
the interview.  The veteran was pretty tense when he came in 
and was afraid to talk about Vietnam.  Dr. Saxman stated that 
the veteran went to the VetCenter but could not continue 
because it made him worse and he became more irritable with 
his family.  

Dr. Saxman reported that the veteran had depression and was 
in a down mood much of the time.  He also had diminished 
interest in activities he used to enjoy.  He did not enjoy 
much of anything anymore.  The veteran also had trouble 
sleeping without medication and was tired and had low 
motivation.  He did not do anything at this point.  He now 
had poor concentration and suicidal thoughts.  Dr. Saxman 
diagnosed the veteran as having severe PTSD, moderate major 
depression, and a dissociative disorder, not otherwise 
specified.  

PTSD Evaluation from April 15, 2005, to August 30, 2006.

Although the veteran's PTSD was described as mild on several 
occasions during this time period, including on the May 2005 
VA examination, the veteran's GAF scores ranged from the mid 
50's up to the mid 60's with generally declining scores over 
time.  Scores ranging from 51 to 60 reflect moderate symptoms 
with many of the symptoms described in the criteria for the 
30 percent rating.  

The GAF scores, the fact that the veteran having worked at 
night to avoid contact with others and had relationships only 
with his immediate family, indicate that the veteran's 
symptomatology more closely approximates that necessary for a 
30 percent disability for this time period.  38 C.F.R. § 4.7.

The veteran's symptoms do not meet the criteria for a higher 
evaluation.  The evidence of record did not show the veteran 
to have occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and-long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

On numerous occasions the veteran was noted to be 
appropriately dressed.  His speech was found to be relevant, 
coherent and logical, and there were no findings of impaired 
speech at any time during this time period.  There were also 
no findings of his being unable to understand complex 
commands.  There was also no display of gross impairment of 
memory or cognitive functioning during this time frame.  
Moreover, there were no findings of immediate, short, or long 
term memory impairment and the veteran was found to be alert 
and oriented on examinations and outpatient visits during 
this time frame.  As to his family relationship, the Board 
observes that the veteran has been married to his wife for 
many years.  The veteran has also denied having any thoughts 
of homicide or panic or anxiety attacks.  

Although the veteran did report suicidal thoughts on one 
occasion, these thoughts have not been repeated.  He has been 
assigned GAF scores in the mild to moderate range, which is 
more indicative of a 30 rather than 50 percent disability.

Based upon the above, an evaluation in excess of 30 percent 
is not warranted for the above time frame.  

PTSD Evaluation from August 30, 2006

Dr. Saxman described severe PTSD.  He also noted that the 
symptoms associated with the veteran's PTSD had recently 
increased and that the veteran was no longer able to attend 
therapy sessions.  

Dr. Saxman's finding of a severe disability is buttressed by 
evidence of deficiencies in most of the areas needed for a 70 
percent rating.  Dr. Saxman described impairment in the area 
of family relationships, inasmuch as he reported that the 
veteran had been irritable with his family.  Impairment in 
the area of work has been shown by the veteran's need to work 
at night.  

The veteran also had disturbances in mood, as shown by his 
depression.  Dr. Saxman further reported that the veteran was 
no longer enjoying any activities and was tired and had low 
motivation.  The reports of poor concentration and suicidal 
thoughts indicate disturbance in the area of thinking.  Given 
the findings of a severe disability with deficiencies in most 
of the areas needed for a 70 percent rating, that evaluation 
is granted.  

The criteria for a 100 percent evaluation, the next higher 
evaluation, have not been met.  

The veteran still maintains a close relationship with his 
wife and continues to have contact with his immediate family.  
He has been married to his wife for many years.  While there 
are reports that the veteran has retired after 33 years of 
working as a security guard for the post office; there is no 
evidence that PTSD prevented him from continuing in this 
employment.  Total occupational and social impairment has not 
been demonstrated.  The preponderance of the evidence is 
against the grant of an evaluation in excess of 70 percent.  
38 C.F.R. §§ 4.7, 4.21.

Under the provisions of 38 C.F.R. § 3.321(b) (2007), an 
extraschedular evaluation can be provided.  The governing 
norm in such a case is that there is such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  There have been no periods of 
hospitalization for PTSD since the effective date of service 
connection.  Moreover, there is no indication that PTSD 
causes marked interference with employment beyond that 
contemplated by the schedular evaluations.  PTSD did not 
cause the veteran to retire or even miss time from work prior 
to retirement.  In the absence of exceptional factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial 30 percent rating evaluation for PTSD from April 
15, 2005, to August 30, is granted.  

An initial 70 percent rating for PTSD from August 30, 2006, 
is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


